COLEMAN, Circuit Judge
(concurring in part and dissenting in part):
The preceding opinions, on which my able Brethren have worked with such commendable effort and diligence, have amply discussed all possible points of view as to the appropriate decision of these cases. This takes care of all temptation to indulge in an elaboration of my own views.
I concur in the reversal of the convictions solely because the Government recommends it, which I think it has a right to do as if in the nature of nolle prosequi. I would not agree to this, however, if it were not apparent from the great diversity of opinion among the Judges of this Court that such a recommendation is not clearly wrong.
With deference, I strongly dissent to the dismissal of the indictments.
There is another side to the issues raised by these cases. I believe that the constitutional guaranty of trial by jury necessarily requires a jury which is able to comprehend and intelligently resolve the factual issues submitted to its verdict. This certainly includes education, literacy and the other factors customarily required in the complex decisions of the present -day. Any act of Congress mandatorily prescribing a lower standard would be unconstitutional.
In this matter of jury composition, I would hope that in some way we can get back to the true pole star, which is that when any party litigant has been heard by a fair, impartial, intelligent jury, he should have no further room to complain.